Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 3, 1989, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The defendant’s contention that the Supreme Court erred in denying that branch of his omnibus motion which was to suppress identification testimony is without merit (see, People v Jackson, 180 AD2d 756 [decided herewith]).
We have considered the defendant’s remaining contention and find it to be without merit (see, People v Singleton, 72 NY2d 845). Sullivan, J. P., Eiber, O’Brien and Ritter, JJ., concur.